United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF THE ARMY, Fort Polk, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1492
Issued: June 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 30, 2006 denying her claim for an August 2,
2005 work injury.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her back
condition was causally related to an August 2, 2005 employment injury as alleged.

1

The record for the present claim, File No. 162099376, also contains a November 14, 2005 decision denying
continuation of pay. As appellant has not appealed this decision, the issue is not before this Board.
2

Under File No. 160311599, with which the present claim is associated, there is a September 7, 2005 merit
decision of the Office terminating appellant’s wage-loss benefits for a February 12, 1995 work injury. As appellant
has not appealed this decision, the issue is not before this Board.

FACTUAL HISTORY
On August 10, 2005 appellant, then a 50-year-old modified materials handler, filed a
traumatic injury claim alleging that on August 2, 2005 she experienced pain from her left
shoulder blade to the left side of her back as a result of squatting and reaching for an item on a
lower shelf. She was taken to an emergency room on August 2, 2005 and diagnosed with an
acute back strain. Appellant has not returned to work.
The record contains documents pertaining to File No. 160311599 for a February 12, 1998
work injury, which the Office accepted for a lumbar strain and lumbar disc displacement.3
Appellant received compensation benefits until she returned to work eight hours a day on
July 27, 2005. She returned to work on that date after an impartial medical specialist opined that
she no longer had residuals from her February 12, 1998 work injury and that her cervical
condition was not work related. The impartial medical specialist further opined that appellant’s
cervical and lumbar conditions were due the natural aging process.
In an August 2, 2005 report, Dr. Kevin E. Gorin, a physiatrist, diagnosed an acute back
strain due to the February 12, 1988 employment injury. He indicated that appellant was able to
return to work part time for four hours per day with restrictions on August 3, 2005 for two days.
In reports dated August 4, 10 and 15, 2005, Dr. Gorin diagnosed leg pain, cervical pain and
lumbar pain and opined that appellant was totally disabled. By placing a check mark in the
appropriate box on the form report, he opined that appellant’s conditions were either due to the
February 12, 1988 employment injury or caused or aggravated by her reaching/squatting work
activities on August 2, 2005.
In an August 29, 2005 report, Dr. Gorin advised that appellant underwent a myelogram
and computerized tomography (CT) scan of the cervical and lumbar spines on August 22, 2005.
The findings were abnormal in comparison to a 2003 myelogram. Dr. Gorin related the new
abnormalities to the August 2, 2005 work incident. He advised that it was a mistake for
appellant to have returned to work and, as a result, her cervical spine was made symptomatic by
her work activities which had corresponding abnormalities on the cervical spine studies.
Dr. Gorin opined that appellant was totally disabled for duty at any capacity.
In a September 21, 2005 report, Dr. Clark A. Gunderson, a Board-certified orthopedic
surgeon, noted the history of appellant’s February 12, 1998 and August 2, 2005 work injuries.
X-rays of the cervical spine revealed degenerative changes at C5-6 and C6-7 levels, x-rays of the
lumbar spine showing a narrowed lumbosacral disc, and a myelogram and CT scan showing a
disc herniation with a spondylosis at C5-6 and C6-7. Dr. Gunderson opined that appellant’s
complaints relative to her neck and lower back were probably related to her cervical and lumbar
disc disease.4 In an October 19, 2005 duty status report, he stated that the cervical and lumbar
disc disease was related to the August 2, 2005 work incident and that appellant was totally
disabled.
3

See supra note 2.

4

Copies of an April 27, 2005 MRI scan of the cervical spine and a June 27, 2003 myelogram and CT scan of the
cervical spine were also provided.

2

Appellant requested continuation of pay for her absences incurred as a result of her
August 2, 2005 work incident and filed CA-7 forms claiming compensation from August 3, 2005
onwards.
In an October 31, 2005 letter sent to Dr. Gunderson, the Office noted appellant’s
preexisting cervical and lumbar disc disease and inquired as to whether appellant’s current
diagnosed conditions were causally related to the August 2, 2005 work incident. It requested
that Dr. Gunderson provide a rationalized medical opinion on the causal relationship between the
diagnosed cervical and lumbar disc disease and the August 2, 2005 employment incident.
In a November 8, 2005 report, Dr. Gunderson advised that appellant had complaints since
February 12, 1998, which included cervical disc disease with a herniated disc and that pain
management was attempted. He stated that she had an aggravation of a continual problem after
she returned to work. Dr. Gunderson opined that all of appellant’s complaints were continuous
and date back to the February 12, 1998 injury. He further opined that she was disabled from the
February 12, 1998 work injury, not the August 2, 2006 incident.
By decision dated November 14, 2005, the Office denied appellant’s traumatic injury
claim on the grounds that the medical evidence failed to demonstrate that her claimed medical
condition was related to the established work-related incident. By decision dated November 14,
2005, the Office also denied appellant’s request for continuation of pay for the period August 3
through September 18, 2005.
By letter dated November 30, 2005, appellant, through her representative, requested an
oral hearing. A telephonic hearing was held on March 9, 2006.
In an August 15, 2005 report, Dr. Gorin advised that appellant had been under his care in
the outpatient pain management and rehabilitation arena on a monthly basis since
January 29, 1999. He noted that she was released to work and sustained additional injury as a
direct result of this release. Dr. Gorin advised that it remained to be seen whether appellant
developed new injuries or whether her underlying conditions from her first injury were made
more symptomatic by her lifting and reaching work activities. He stated that it was “clear to me,
with more medical probability than not, that, upon this patient’s return to work on August 2,
2005, she did, in fact, suffer additional injuries…. She should not have been returned to the
workforce, because of this initial injury in fact did result in the creation of a cervical spine injury
from a lumbar spine injury.” Dr. Gorin further opined that appellant was not fit for duty in any
capacity.
In a November 16, 2005 duty status report, Dr. Gunderson opined that appellant’s
cervical disc disease was due to the August 2, 2005 work incident and she was totally disabled.
By decision dated May 30, 2006, an Office hearing representative affirmed the
November 14, 2005 decision.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 When an employee
claims that she sustained a traumatic injury in the performance of duty, she must establish the
fact of injury, consisting of two components, which must be considered in conjunction with one
another. The first is whether the employee actually experienced the incident that is alleged to
have occurred at the time, place and in the manner alleged. The second is whether the
employment incident caused a personal injury and generally this can be established only by
medical evidence.6
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship.8 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.11

5

Robert Broome, 55 ECAB 339 (2004).

6

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003). The term injury
as defined by the Act, refers to a disease proximately caused by the employment. 5 U.S.C. § 8101(5). See 20 C.F.R.
§ 10.5(q), (ee).
7

Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Id.

10

20 C.F.R. § 10.303(a).

11

John W. Montoya, 54 ECAB 306 (2003).

4

ANALYSIS
Appellant alleged that, on August 2, 2005, she sustained an injury while squatting and
reaching for an item on a lower shelf. The Board finds that the evidence supports that the
employment incident occurred as alleged. The issue, therefore, is whether she has submitted
sufficient medical evidence to establish that the August 2, 2005 employment incident caused an
injury. The Board finds that the medical evidence presented does not contain a rationalized
medical opinion establishing that the August 2, 2005 employment incident caused or aggravated
her claimed disability. Therefore, appellant has failed to satisfy her burden of proof.
Dr. Gorin’s reports are insufficient to establish appellant’s claim. In an August 2, 2005
report, he diagnosed an acute back strain but related it to appellant’s previous work injury of
February 12, 1998. In reports of August 4, 10 and 15, 2005, Dr. Gorin diagnosed leg pain,
lumbar and cervical pain and opined that appellant was totally disabled. However, none of these
reports contain a reasoned medical opinion explaining how the disability reported for the period
commencing August 3, 2005 was related to the August 2, 2005 incident. The only reference to
the cause of disability was a check mark of yes to the question as to whether the condition was
employment related with no explanation. The Board has held that when a physician’s opinion on
causal relationship consists only of checking yes to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.12
Subsequent reports reflect that Dr. Gorin attributed appellant’s disability to her previous work
injury of February 12, 1998 or to the August 2, 2005 claimed injury. His opinion is ambiguous
and not based on a complete factual and medical background.13
In August 15 and 29, 2005 reports, Dr. Gorin opined that appellant sustained additional
injuries from her return to work on August 2, 2005. He explained that appellant suffered a new
injury to her cervical spine by her work activities on August 2, 2005 as shown by new
abnormalities on cervical spine studies. However, Dr. Gorin failed to discuss the nature of the
relationship between appellant’s current condition and the work-related incident and,
specifically, how the incident exacerbated her symptoms. He did not specify the nature of the
prior condition or explain why appellant’s current condition was not the natural progression of
the original condition, rather than a result of the August 2, 2005 work-related incident. Without
explanation, Dr. Gorin’s assertion that appellant’s condition was related to the August 2, 2005
incident is not sufficient to establish causal relationship.14 Dr. Gorin is required to explain how
appellant’s condition is causally related to the August 2, 2005 employment injury. Therefore, his
opinion lacks probative value.
On September 21, 2005 Dr. Gunderson reported a diagnosis of cervical and lumbar disc
disease. The Office solicited additional evidence from him in further development of the claim.
In a November 8, 2005 report, Dr. Gunderson did not provide any medical opinion to support
that appellant’s current diagnosis of cervical disc disease with a herniated disc was causally
12

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

13

See John W. Montoya, supra note 11.

14

Id.

5

related to the August 2, 2005 work incident. Dr. Gunderson reported that appellant’s diagnosed
condition and continuous complaints dated to the February 12, 1998 work incident and that her
disability was a result of the February 12, 1998 work injury, not the August 2, 2006 work
incident. While Dr. Gunderson subsequently attributed appellant’s cervical disc disease and
disability to the August 2, 2005 work incident, he failed to provide an adequate explanation for
his change in opinion or present any medical rationale explaining how or why the August 2,
2005 work incident caused or aggravated appellant’s diagnosed condition.15 Therefore, his
opinion lacks probative value.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty on August 2, 2005.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Robert Broome, supra note 5.

6

